Case 1:18-cv-03180-LDH-SJB Document 19 Filed 10/18/19 Page 1 of 11 PageID #: 229




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  EZRA LEVY
                                                                   ANSWER
                            Plaintiff,                             AND
                                                                   AFFIRMATIVE DEFENSES
                                                                   OF DEFENDANT
        - against –


  THE LEGAL AID SOCIETY,                                           Civil Action No. 18-cv-3180
                   Defendant.




        Defendant The Legal Aid Society (“LAS”), by and through its undersigned counsel,

 answer and respond to Plaintiff’s Complaint (the “Complaint”). Any allegation not expressly

 admitted is denied. In addition, no responses are necessary regarding claims of retaliation as

 those claims have been dismissed. All responses herein are based on information known to LAS

 as of the date hereof, and LAS reserves the right to supplement or amend their responses based

 on new information.

                                     JURISDICTION AND VENUE

        1.       The first paragraph of the Complaint lists the statutes under which the allegations

 of religion-based discrimination in the above-captioned action (the “Action”) have been filed and

 thus does not require a response from LAS.

        2.       The second paragraph of the Complaint lists the statutes under which Plaintiff

 invokes jurisdiction and thus does not require a response from LAS.

        3.       The third paragraph of the Complaint asserts a legal conclusion and thus does not

 require a response from LAS.




              02013.00402
Case 1:18-cv-03180-LDH-SJB Document 19 Filed 10/18/19 Page 2 of 11 PageID #: 230




        4.      The fourth paragraph of the Complaint asserts legal conclusions and thus does not

 require a response from LAS, except LAS admits that Plaintiff filed a charge of discrimination

 against LAS with the Equal Employment Opportunity Commission, which issued a Notice of

 Right to Sue on April 4, 2018, and that Plaintiff filed the Complaint on May 30, 2018.

                                             PARTIES

        5.      LAS lacks knowledge or information sufficient to form a belief as to the truth of

 the allegations set forth in the fifth paragraph of the Complaint concerning Plaintiff’s residency,

 except admits that Plaintiff is an attorney admitted to practice law in the State of New York.

        6.      LAS admits the allegation set forth in the sixth paragraph of the Complaint.

        7.      LAS admits the allegations set forth in the seventh paragraph of the Complaint.

        8.      LAS admits the allegations set forth in the eighth paragraph of the Complaint.

        9.      The ninth paragraph of the Complaint asserts legal conclusions and thus does not

 require a response from LAS, except LAS admits that it employs more than 15 individuals.

                                         BACKGROUND

        10.     LAS admits the allegations set forth in the tenth paragraph of the Complaint.

        11.     LAS admits the allegations set forth in the eleventh paragraph of the Complaint.

        12.     LAS denies the allegations set forth in the twelfth paragraph of the Complaint

 except admits that Plaintiff received an internal felony certification in December 1999.

        13.     LAS denies the allegations set forth in the thirteenth paragraph of the Complaint

 and notes that Plaintiff’s claims for retaliation have been dismissed.

                                               FACTS

        14.     LAS denies the allegations set forth in the fourteenth paragraph of the Complaint.

        15.     LAS denies the allegations set forth in the fifteenth paragraph of the Complaint.




                                                 -2-
Case 1:18-cv-03180-LDH-SJB Document 19 Filed 10/18/19 Page 3 of 11 PageID #: 231




        16.     LAS denies the allegations set forth in the sixteenth paragraph of the Complaint.

        17.     LAS denies the allegations set forth in the seventeenth paragraph of the

 Complaint, except admits that Jane-Robert Sampeur sent an email to LAS employees on

 March 7, 2017.

        18.     LAS admits the allegations set forth in the eighteenth paragraph of the Complaint.

        19.     LAS admits the allegations set forth in the nineteenth paragraph of the Complaint

 and refers the Court to the entire email sent by Plaintiff, a portion of which is quoted in the

 Complaint.

        20.     LAS denies the allegations set forth in the twentieth paragraph of the Complaint,

 except admits that Wu sent an email stating, in part, “Thank you Ezra for your email below-it is

 very clear that we have so much work to do.”

        21.     LAS denies the allegations set forth in the twenty-first paragraph of the

 Complaint, except admits that Plaintiff received emails from the LAS employees listed therein.

        22.     LAS admits the allegations set forth in the twenty-second paragraph of the

 Complaint insofar as (a) LAS has in place a Policy Prohibiting Discrimination and Harassment in

 the workplace, and (b) no LAS employee accused any of the individuals Plaintiff names in the

 twenty-second paragraph of violating the LAS Policy Prohibiting Discrimination and

 Harassment by sending the emails referred to in the twenty-first paragraph of the Complaint.

 LAS further notes that Plaintiff’s claims for retaliation have been dismissed.

        23.     LAS admits the allegations set forth in the twenty-third paragraph of the

 Complaint insofar as the quoted portions represent two limited excerpts from the Notice of

 Suspension, and avers that the reasons for Plaintiff’s suspension were set forth in the Notice of

 Suspension as follows:




                                                 -3-
Case 1:18-cv-03180-LDH-SJB Document 19 Filed 10/18/19 Page 4 of 11 PageID #: 232




                  Your statements, made utilizing the Society’s e-mail system, to
                  two members of the LGBTQ community violated both the
                  Society’s Policy Prohibiting Discrimination and Harassment and
                  the Society’s E-mail Policy. That Policy states, in pertinent part,
                  that “Each individual has the right to work in a professional
                  atmosphere that promotes equal opportunities and prohibits
                  discriminatory practices based on any protected status or personal
                  characteristic, including ... gender, sex, ... sexual orientation,
                  gender identity or expression … .” The Policy prohibits
                  harassment based on any protected status or personal characteristic
                  that “can demean abuse, intimidate, or offend others because of
                  their personal attributes or background.” Examples of harassment
                  set forth in the policy include the use of statements that “are
                  derogatory or demeaning to an individual’s or group’s
                  characteristics or that promote negative stereotyping, ridiculing or
                  insulting behavior.” Violations of the Policy may result in
                  “disciplinary action such as warnings, reprimands, reassignment,
                  temporary suspension without pay, or termination of employment.”

                  The Society’s E-mail Policy states that no e-mail messages should
                  be created or sent if they contain materials that are “intimidating,
                  hostile, or offensive with respect to actual or perceived ... sexual
                  orientation, gender, gender identity or expression ....” A violation
                  of the E-mail Policy is a ground for disciplinary action that may
                  include in discharge from employment.

                  Regardless of your convictions, religious or otherwise, you are
                  prohibited from using the Society’s resources, including its e-mail
                  system, to engage in hate speech against members of the LGBTQ
                  community or any other protected class. In addition, your
                  derogatory, demeaning, and insulting comments raise serious
                  questions whether you are capable of representing our LGBTQ
                  clients competently, effectively, and without disrespect or disfavor.

        24.       LAS admits the allegations set forth in the twenty-fourth paragraph of the

 Complaint insofar as no LAS employee accused the individuals that Plaintiff names therein of

 violating the LAS Email Policy by sending the emails referred to in the twenty-first paragraph of

 the Complaint.

        25.       LAS denies the allegations set forth in the twenty-fifth paragraph of the

 Complaint insofar as Plaintiff alleges that the individuals named in this paragraph violated the

 LAS Policy Prohibiting Discrimination and Harassment or the LAS E-Mail Policy. LAS avers


                                                  -4-
Case 1:18-cv-03180-LDH-SJB Document 19 Filed 10/18/19 Page 5 of 11 PageID #: 233




 that no complaints of such alleged violations were ever made, and that such non-existent

 complaints were not investigated.


        26.     LAS denies the allegations set forth in the twenty-sixth paragraph of the

 Complaint.

        27.     LAS denies the allegations set forth in the twenty-seventh paragraph of the

 Complaint, notes that Plaintiff’s claims for retaliation have been dismissed, and avers that the

 reasons for Plaintiff’s suspension of employment were that he utilized LAS’s resources,

 including its e-mail system, to engage in hate speech against members of the LGBTQ

 community, and that Plaintiff’s derogatory, demeaning, and insulting comments raised serious

 questions as to whether he was capable of representing LAS’s LGBTQ clients competently,

 effectively, and without disrespect or disfavor.

        28.     LAS denies the allegations set forth in in the twenty-eighth paragraph of the

 Complaint, except admits that LAS Attorney-in-Chief Seymour James sent Plaintiff a Notice of

 Termination effective April 4, 2017; notes that Plaintiff’s claims for retaliation have been

 dismissed; and avers that the reasons for the termination of Plaintiff’s employment were fully set

 forth in the Notice of Termination and a subsequent Grievance Decision issued by Seymour

 James on May 24, 2017, as follows:

        (a)     As set forth in the Notice of Termination:

                Your use of the Legal Aid e-mail system to communicate to two
                Legal Aid employees who self-identify as LGBTQ that their
                gender identities are “sinful”; that communications like Mr. Wu’s
                constitute a form of “brainwash[ing] that LGBT is normal and
                acceptable”; and that Mr. Wu should “spare me your sinful
                conduct,” violated Legal Aid’s Policy Prohibiting Discrimination
                and Harassment and its E-mail Policy. Your e-mail constituted
                explicitly homophobic hate speech that was deeply hurtful to
                Mr. Wu and Ms. Luongo.



                                                    -5-
Case 1:18-cv-03180-LDH-SJB Document 19 Filed 10/18/19 Page 6 of 11 PageID #: 234




             Notice has been taken of your position that Mr. Wu’s initial e-mail
             was not work-related and allegedly created a “hostile work
             environment” for you. This position is unsupportable. As an
             institution, Legal Aid supports the movement for social justice for
             transgender women, including transgender women of color, the
             position advocated by Mr. Wu. Indeed, Legal Aid has established
             a LGBTQ Law and Policy Initiative for the purpose of advocating
             for the rights of this population and is actively engaged in
             litigation, advocacy, and training on their behalf. In sending an e-
             mail reflecting Legal Aid’s institutional position regarding the
             rights of members of the LGBTQ community – a class expressly
             protected under New York City law – Mr. Wu did not create a
             “hostile work environment” under the Legal Aid Policy Prohibiting
             Discrimination and Harassment or under applicable law.

             We are cognizant of your position that Legal Aid has discriminated
             against you for asking another staff member to have consideration
             for your religious beliefs. The decision to terminate has nothing to
             do with your religious beliefs, which you are free to hold without
             recrimination or penalty. You may not, however, engage in hate
             speech against employees of Legal Aid as an ostensible exercise of
             your religious beliefs – any more than any employee of Legal Aid
             could lawfully engage in any form of discrimination against a
             protected class of individuals based on their religious beliefs.
             Religious beliefs are neither a justification nor an excuse for
             engaging in unlawful discriminatory behavior.

             Your employment with Legal Aid is therefore terminated effective
             immediately. The Human Resources Department will send
             information to you about post-termination benefits.

       (b)   As set forth in the Grievance Decision:

             I am reaffirming my decision that your e-mail of March 8, 2017,
             violated Legal Aid’s Policy Prohibiting Discrimination and
             Harassment and E-Mail Policy. Your assertion, using the Legal
             Aid e-mail system, to a person who self-identifies as LGBTQ that
             a person’s sexual orientation is sinful, abnormal, and unacceptable
             is a form of harassment based on a status protected under New
             York City law and Legal Aid policy. I am also reaffirming that in
             so finding, Legal Aid is not discriminating or retaliating against
             you because of the expression of your religious beliefs. Conduct
             that constitutes harassment based on LGBTQ status does not
             become immune from penalty because it is motivated by a
             religious belief, any more than harassment based on race, color,
             gender, disability, or any other characteristic protected under law
             can be excused because the harasser has a sincere religious belief


                                            -6-
Case 1:18-cv-03180-LDH-SJB Document 19 Filed 10/18/19 Page 7 of 11 PageID #: 235




                that this form of discrimination is justified. Religious beliefs are
                simply not a justification for discrimination or harassment.

                What remains is the question of the remedy that should be applied
                in the case of this violation. I have taken into account the
                arguments of your representatives that the incident was isolated
                and that your evaluations do not reflect deficiencies in the
                representation of clients or relations with colleagues. Nonetheless,
                I remain deeply concerned that you continue to fail to appreciate
                the gravity of the violation you committed toward a fellow member
                of Legal Aid’s staff. We do more than ask – we insist that Legal
                Aid staff treat one another with respect and dignity. To condemn
                fellow staff as sinful, abnormal, and unacceptable because of a
                characteristic protected under law, a characteristic that is a part of
                their personhood and essence of being, is a grave breach. Your
                continued insistence that you have done nothing wrong and this is
                simply a disagreement about lifestyle reflects more than a lack of
                self-awareness about the wrong you have committed. It reflects
                that you do not regard a significant group of our staff as worthy
                individuals, as people who are entitled to respect and not
                denigration. If you had demonstrated greater self-awareness of
                your wrongful conduct and an intention to accept this group as full
                equals in our community, I might have agreed with your
                representative’s argument that a lesser penalty could be warranted.
                But in light of your insistence, after all this time for reflection, that
                you are entitled to denigrate fellow staff members solely because
                of their sexual orientation, a characteristic protected under law and
                Legal Aid policy, I find the termination of employment is justified.

                I find no reason to modify this conclusion because other staff have
                allegedly sent e-mails pertaining to the Middle East with which
                you disagree. Those e-mails did not denigrate Legal Aid staff or
                clients, and they did not create a hostile work environment.

        29.     LAS denies the allegations set forth in the twenty-ninth paragraph of the

 Complaint and notes that Plaintiff’s claims for retaliation have been dismissed.

                                      CLAIMS FOR RELIEF

        30.     LAS denies the allegations set forth in the thirtieth paragraph of the Complaint.

        31.     LAS denies the allegations set forth in the thirty-first paragraph of the Complaint

 and notes that Plaintiff’s claims for retaliation have been dismissed.




                                                  -7-
Case 1:18-cv-03180-LDH-SJB Document 19 Filed 10/18/19 Page 8 of 11 PageID #: 236




                                  AFFIRMATIVE DEFENSES

        LAS, by and through its undersigned counsel, asserts the following Affirmative

 Defenses:

                                     First Affirmative Defense

        The Complaint, in one or more causes of action set forth therein, fails to state a claim

 upon which relief can be granted, in whole or in part.

                                   Second Affirmative Defense

        At all relevant times LAS complied with all applicable federal, state, and local laws,

 rules, regulations, codes and standards.

                                    Third Affirmative Defense

        Plaintiff cannot make out a prima facie case of religion-based discrimination or

 retaliation (which claims have been dismissed) under Title VII, the NYSHRL, or the NYCHRL.

                                   Fourth Affirmative Defense

        LAS affirmatively denies that it or any of its agents or employees discriminated against

 Plaintiff based upon his religion. (The retaliation claims have been dismissed.)

                                    Fifth Affirmative Defense

        LAS affirmatively avers that it had legitimate, non-discriminatory business reasons for all

 employment actions involving Plaintiff.

                                    Sixth Affirmative Defense

        LAS affirmatively avers that no employment actions concerning Plaintiff were a pretext

 for discrimination.

                                   Seventh Affirmative Defense

        LAS affirmatively pleads the defense of good faith and affirmatively avers that at all




                                                -8-
Case 1:18-cv-03180-LDH-SJB Document 19 Filed 10/18/19 Page 9 of 11 PageID #: 237




 times LAS acted in good faith, and without any discriminatory, wrongful or malicious intent and

 without reckless indifference to legal requirements with respect to all of its employment actions

 concerning Plaintiff. LAS further avers that it did not breach any obligations or duties owed to

 Plaintiff, to the extent any existed under applicable laws and regulations.

                                     Eighth Affirmative Defense

         LAS avers that Plaintiff’s religion played no role in any of LAS’s actions regarding

 Plaintiff.

                                      Ninth Affirmative Defense

         The Complaint fails to state a claim against LAS upon which an award of compensatory

 and/or punitive damages can be granted.

                                      Tenth Affirmative Defense

         LAS affirmatively denies that Plaintiff sustained any damages as a result of any alleged

 discriminatory action or breach of contract by LAS and/or any of LAS employees or agents and

 affirmatively avers that Plaintiff is not entitled to any legal, equitable, declaratory, or monetary

 relief, including, but not limited to, compensatory damages, punitive damages, pre-judgment

 interest, attorneys’ fees or any other lost benefits.

                                    Eleventh Affirmative Defense

         LAS affirmatively denies that Plaintiff sustained any damages as a result of any fault or

 wrongdoing on LAS’s part.

                                     Twelfth Affirmative Defense

         LAS asserts the right to rely upon any after-acquired evidence of misconduct by Plaintiff

 to mitigate any alleged damages.




                                                   -9-
Case 1:18-cv-03180-LDH-SJB Document 19 Filed 10/18/19 Page 10 of 11 PageID #: 238




                                  Thirteenth Affirmative Defense

         Even if Plaintiff sustained damages as the result of the conclusion of his employment,

  which is specifically denied, LAS avers that Plaintiff failed to make reasonable efforts to

  mitigate his alleged damages.

                                  Fourteenth Affirmative Defense

         Even if Plaintiff sustained and is entitled to damages, which is expressly denied, LAS is

  entitled to an offset of Plaintiff’s alleged damages by: (a) all amounts of compensation and

  benefits received or to be received by Plaintiff subsequent to his employment with LAS; (b) all

  amounts that could have been or that could be earned in the future with reasonable diligence; and

  (c) all other offsets to damages permitted by law.

                                   Fifteenth Affirmative Defense

         LAS hereby reserves the right to assert additional separate defenses and affirmative

  defenses, cross claims, third party claims, and objections as revealed or suggested by ongoing

  investigation and discovery.




                                                 - 10 -
Case 1:18-cv-03180-LDH-SJB Document 19 Filed 10/18/19 Page 11 of 11 PageID #: 239




        WHEREFORE, LAS respectfully requests that judgment be entered in its favor:

        (i)     Dismissing the Complaint in its entirety, with prejudice against Plaintiff and at

                Plaintiff’s costs;

        (ii)    Awarding LAS costs, expenses, and attorneys’ fees; and

        (iii)   Granting such other and further relief as this Court deems just and proper.

  Dated: New York, New York
         October 18, 2019

                                                        Respectfully submitted,

                                                        MILBANK LLP

                                                        By: /s/Jane L. Hanson

                                                           Jane L. Hanson
                                                           Anthony R. Perri
                                                           55 Hudson Yards
                                                           New York, NY 10001
                                                           (212) 530-5500
                                                           (212) 822-5512
                                                           jhanson@milbank.com
                                                           aperri@milbank.com
                                                           Attorneys for the Legal Aid Society




                                               - 11 -
